BkowN, J.,
concurring: I concur fully in the opinion rendered in this case by the Chief Justice for the Court. I am of opinion that the bonds constitute a valid indebtedness of the county of Pitt, and that the interest and principal may be paid out of the general revenues of the county. I should deeply regret to retard the establishment of the Eastern Training School, and see -no reason why our decision should retard it, but I am compelled to follow what to me appears the plain and unequivocal language of our State Constitution. Section-!, Article VII, is in these words: “No county, city, town or other municipal corporation shall contract any debt, pledge its faith or loan its credit, nor shall any lax he levied or collected by any officers of the same, except for the necessary expenses thereof, unless by a vote of the majority of the qualified voters therein.”
The language of section 6, Article V, is equally .explicit, and expressly forbids the levying of county taxes for special purposes, unless by “special approval of the General Assembly.” It is admitted that the debt is contracted for a special purpose, and consequently any tax specially levied to pay it must have the special approval of the General Assembly; otherwise, the plain language of the Constitution goes for naught.
There being no legislation authorizing such special tax levy, the approval of the General Assembly is wanting, and it follows that the purchaser must rely on the general revenues of the county for his payment.
It is but just to presume that the reason the usual provision for á special tax to pay interest and to provide for a sinking fund was omitted in this act was because the county authorities doubtless thought the general revenues of the county amply sufficient to meet their obligations.
So far as the purchaser is concerned, he knew when he bid for the bonds that no such special tax levy is provided for in the act, and if he was at all familiar with bond legislation in *129tbis State for many years past be must have known that in legislation of tbis character tbe acts invariably provide, not only for contracting tbe debt, but for levying a special tax for interest and sinking fund purposes. It is possible there are voters wbo voted for tbis bill wbo would not have voted for it with a special-tax provision in it.
Again, section Y, Article VII, is as mandatory as language can make it. It not only expressly forbids tbe contracting of tbe debt, but also prohibits tbe levying of tbe tax without tbe approval of tbe qualified voters. “Nor shall any tax be levied or collected,” etc., says tbe Oonstitution. There is a double prohibition- — one against contracting tbe debt and the other against levying tbe tax. Tbe cases cited from the Supreme Court of the United States have no application to this case, so far as I can see. That Court was not confronted in those cases with express constitutional restrictions, such as are contained in our organic law.
I am not responsible for the decision in Charlotte v. Shepard, 122 N. C., 602, but I think the distinction pointed out between that case and tbis is well taken, inasmuch as section 6 of Article V has no application to cities and towns.